DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-9 are pending.
Claims 1 have been amended.
This action is Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein, in the first configuration, the cooking parameterization information item comprises coefficients stored in a memory of the processor, and in the second configuration, the cooking parameterization information item comprises downloaded coefficients” but it is unclear if these coefficients are the same as the claimed “coefficients corresponding to a time evolution of the cooking temperature”. Furthermore, even if the downloaded coefficients can be considered to be the same as the coefficients corresponding to a time evolution of the cooking temperature, it is 
Claims 3-9 are dependent on claim 1 and are thus rejected based on dependency to claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (hereinafter as Sorenson) PGPUB 2015/0312964, and further in view of Breunig PGPUB 2010/0211468 and Hu et al. (hereinafter as Hu) PGPUB 2003/0139843.
As per claim 1, Sorenson teaches a method for configuration of a cooking appliance [FIG. 1 cooking appliance 102] by a terminal [FIG. 1 user computing device 106] able to exchange information according to a communication protocol [0215: 802.11a/b/g/n] with the cooking appliance, the configuration method comprising: 
[0246: display a list of preset food types and prompts the user to select one of them and 0280: (food type include red meat)], said cooking program comprising a relationship between a cooking time and a cooking temperature [0280: when a user selects one of food types, the automatic cooking mode is executed and the cooking appliance is operated with a cooking configuration (e.g. a target cooking temperature and a cooking time)], or 
creating or selecting a desired doneness corresponding to an implementation progress status of said cooking program [0288: selecting a level of doneness, such as very rare, rare, medium rare, medium, well, and very well done], 
determining a cooking parameterization information item based on the cooking program or selecting the cooking parameterization information corresponding to the desired doneness [0208, 0245, 0251-0252: (processor 502 of user computing device performs the determination of cooking time and temperature settings based on user selection, and generates a command signal)], 
determining an operation mode of the cooking appliance from among a first configuration and a second configuration [0155 and 0245-0261: (cooking appliance determines whether it receives a command to cook food directly from its buttons or if it receives a command to cook food from a user computing device 106)], wherein, in the first configuration, the cooking appliance is operated to cook a first item in a non-connected mode [0155: (manual buttons on the cooking appliance to cook food; buttons can be operated directly by a user to cook a food item without using the user computing device; it is considered a non-connected mode because network or wireless communication protocols were not used to cook a first food item)] and, in the second configuration, the cooking appliance is operated to cook a second item in a connected mode [0245-0261: (user computing device 106 and wireless network are used to start cooking food; it is a connected mode because the cooking appliance receives cooking commands from the wireless network to cook another food item)],
sending said cooking parameterization information item to the cooking appliance [0252: (transmit command signal for selected preheat configuration)].

	Sorenson does not explicitly teach applying a verification function to said cooking parameterization information item by a processor of the cooking appliance, wherein the cooking parameterization information item comprises a set of coefficients corresponding to a time evolution of the cooking temperature; wherein, in the first configuration, the cooking parameterization information item comprises coefficients contained in a memory of the processor, and in the second configuration, the cooking parameterization information item comprises downloaded coefficients. Sorenson’s cooking device does not perform verification of the received cooking parameters or teach coefficients.
	Breunig teaches a cooking appliance that is remotely operated, where the cooking appliance receives parameter data over the internet. Breunig is therefore [0013: (first, second, third, fourth data may be checked for plausibility to ensure the input data makes sense and authorization to access the cooking appliance), 0022: (a computing unit of the cooking appliance can check whether the mobile telephone is authorized to adjust the cooking appliance), and claims 9 and 20: (cooking apparatus performs verification of authorization data)]. Breunig’s cooking device contains a computing unit that verifies received data to determine if the inputs in the received data make sense and to determine if the telephone providing the data is authorized to control the cooking device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Breunig’s teachings of the cooking device verifying information received from a remote telephone device in Sorenson. One of ordinary skill in the art would have been motivated to use Breunig’s teachings of the cooking device verifying received input data in Sorenson because it prevents unintentional or hazardous operation of the cooking device due to communication errors or unauthorized access, thereby improving the security of the cooking device.
Sorenson and Breunig do not teach wherein the cooking parameterization information item comprises a set of coefficients corresponding to a time evolution of the cooking temperature; wherein, in the first configuration, the cooking parameterization information item comprises coefficients contained in a memory of the processor, and in 
Hu teaches a method for configuring a cooking program on a cooking appliance remotely through a server based on a food type. Hu is thus similar to Sorenson and Breunig because they all teach starting a cooking appliance through a computing device and providing cooking appliance with the appropriate settings based on food type. Hu further teach wherein the cooking parameterization information item comprises a set of coefficients corresponding to a time evolution of the cooking temperature [0021-0022, Table 3, 0043-0050, and 0062-0063: (coefficients f1-f7 determine chicken breast should be cooked for 4 minutes and 36 seconds with power levels U=5, L=4, M=9 in phase 1, and then coefficients f1-f14 determine the cooking duration should be changed to 7 minutes and 42 seconds with a power level of U=8, L=8, and M=3 in cooking phase 2 of the chicken breast; thus the coefficients correspond to a time evolution of the cooking temperature because the coefficients correspond to a change in cooking power/temperature over time in different cooking phases)]; wherein, in the first configuration, the cooking parameterization information item comprises coefficients contained in a memory of the processor [0015: (cooking data is stored in a computer memory) and 0022: (determines if cooking data, such as coefficients, already exists in memory; if so, it is used without needing to connect to the internet)], and in the second configuration, the cooking parameterization information item comprises downloaded coefficients [0022: (if cooking data does not exist in memory, the cooking device needs to connect to the internet to download the coefficients for cooking)]. Hu shows that coefficients (such as f1) may be stored 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hu’s teachings of providing coefficients based on food type for determining cooking time and temperature in Sorenson and Breunig, and that they may be stored in local memory or obtained from the internet. One of ordinary skill in the art would have been motivated to use cooking coefficients based on food types in Sorenson and Breunig because the cooking coefficients are parameters the help enhance the results of the cooked food [Hu 0003], thereby achieving the desired cooked level of the user. One of ordinary skill in the art would have been motivated to store coefficients in local memory in Sorenson, Breunig, and Hu so that the coefficients do not need to be downloaded each time a food item is cooked, thereby allowing the cooking device to use coefficients for cooking without needing to connect to the internet. One of ordinary skill in the art would also have been motivated to have the cooking device connect to the internet to download coefficients in Sorenson, Breunig, and Hu when the coefficients are not available in local memory because it would save space on the local memory by only locally storing the more frequently used coefficients instead of all coefficients for every food type.

As per claim 5, Sorenson, Breunig, and Hu teaches the method of configuration according to claim 1, comprising receiving by the terminal at least one cooking program and/or at least one desired doneness and/or at least one cooking parameterization information item from a server [Sorenson 0206: (server configured to store data that are 
As per claim 6, Sorenson, Breunig, and Hu teaches a non-transitory computer readable medium encoded with a program comprising code instructions designed to implement the steps of a method of configuration according to claim 1 [(see rejection for claim 1 above)] when the program is executed on a processor of a terminal [0213 and 0356: non-transitory media containing computer programs]. 
As per claim 7, Sorenson, Breunig, and Hu teaches the non-transitory computer readable medium according to claim 6, wherein the program is designed as an application that can be downloaded to a terminal [Sorenson 0340: app is downloaded]. 
As per claim 8, Sorenson, Breunig, and Hu teaches a terminal [Sorenson 0212-0213: computing device 500 includes non-transitory media] comprising a non-transitory computer readable medium according to claim 6 [(see rejection for claim 6 above)].


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (hereinafter as Sorenson) PGPUB 2015/0312964 in view of Breunig PGPUB 2010/0211468 and Hu et al. (hereinafter as Hu) PGPUB 2003/0139843, and further in view of Rabie et al. (hereinafter as Rabie) PGPUB 2017/0016623.
As per claim 3, Sorenson, Breunig, and Hu teaches the method for configuring a cooking appliance by a terminal according to claim 1.
Sorenson, Breunig, and Hu do not teach further comprising: creating or selecting a user profile comprising a user identifier, assigning said cooking parameterization 
Rabie teaches a method for configuring a cooking device with cooking parameters from a mobile device. Rabie is thus similar to Sorenson, Breunig, and Hu because they all teach configuring a cooking device through a phone. Rabie further teaches creating and/or selecting a user profile comprising a user identifier, assigning said cooking parameterization information item to said user profile [0040: (user on user device 106 authenticate with backend system 104 to access interface to control cooking device 102) and 0045-0046: (user profile maintained for a user, and cooking parameters are customized based on the user profile of the user)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rabie’s teachings of user profiles and cooking parameters based on user profiles in Sorenson, Breunig, and Hu. One of ordinary skill in the art would have been motivated to provide user profiles and cooking parameters based on user profiles in Sorenson, Breunig, and Hu because it allows for customization and provide optimal operation tailored for each individual user’s preferences [Rabie 0046], thereby improving user convenience.
As per claim 4, Sorenson, Breunig, Hu, and Rabie teach the method of configuring a cooking appliance by a terminal according to claim 3, wherein a first user profile is assigned to a first cooking parameterization information item [Rabie 0045-0046: (a single user has cooking parameters and preferences associated with foods to be cooked with a cooking device)] and a second user profile is assigned to a second cooking parameterization information item [Rabie 0045-0046: (different users of the . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (hereinafter as Sorenson) PGPUB 2015/0312964 in view of Breunig PGPUB 2010/0211468 and Hu et al. (hereinafter as Hu) PGPUB 2003/0139843, and further in view of Greiner et al. (hereinafter as Greiner) PGPUB 2009/0061070. 
As per claim 9, Sorenson, Breunig, and Hu teach the method for configuring a cooking appliance by a terminal according to claim 1.
Sorenson, Breunig, and Hu do not explicitly teach further comprising determining, by the processor of the cooking device, one of a conformity indicator or an anomaly indicator, based on the application of the verification function. Although Sorenson, Breunig, and Hu performs a verification of the received data, Sorenson, Breunig, and Hu do not describe providing an indicator of the verification results.
Greiner teaches a cooking appliance that checks the plausibility of client inputs. Greiner is therefore similar to Sorenson, Breunig, and Hu because they direct to verifying inputs provided by a user to a cooking appliance to determine if the inputs make sense. Greiner further teaches determining, by the processor of the cooking device, one of a conformity indicator or an anomaly indicator, based on the application of the verification function [0040: (in the case of a recognized lack of plausibility, a message is output (anomaly indicator)]. Greiner provides a message if the inputs provided by the user is not supported.
.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant appears to argue on pages 4-5 that Hu does not disclose “in the first configuration, the cooking parameterization information item comprises coefficients contained in a memory of the processor, and in the second configuration, the cooking parameterization information item comprises downloaded coefficients” without an explanation or elaboration on why Hu does not teach such features. Examiner respectfully disagrees.
Hu teaches cooking data (which includes coefficients) already saved in memory, and downloading cooking data/coefficients if they do not exist in memory [0022 and FIG. 3]. The cooking device is connected to the internet to download the coefficients if they are needed, and this corresponds to the claimed second configuration in which the cooking device is in a connected mode. However, if the coefficients already exist in memory, there is no need for the cooking device to connect to the internet to obtain the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Luckhardt et al. (PGPUB 2017/0221353) teaches an oven with a first connection state in which the oven can be connected or controlled by a mobile computer device and a second connection state in which the oven cannot be monitored or controlled [0008 and 0010]. The remote control may be enabled or disabled by the oven/cooking device [0140-0142 and claim 5], and thus the oven determines the operation mode. Furthermore, cooking duration and temperature may be set based on user selection of a cooking recipe on the mobile computer device or on the cooking appliance [0082, 0086, and 0106].
Tokuda et al. (PGPUB 2013/0149679) teaches coefficients in a cooking process used by a cooking device connected to a network.
Chai et al. (USPAT 5,545,881) teaches a microwave oven with local storage storing coefficients in accordance with the kind of food to be cooked.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186